Citation Nr: 1038918	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  04-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received sufficient 
to reopen a claim of entitlement to service connection for a 
right hip disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 RO decision, which denied claims 
of service connection for right knee and right leg disabilities, 
and denied his petition to reopen a claim of service connection 
for a right hip disability.  The Board remanded this case in 
September 2007.  It now returns for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

As noted above, the Board previously remanded this case to the 
agency of original jurisdiction (AOJ) for further evidentiary 
development.  On remand, among other things, the AOJ scheduled 
the Veteran for a VA examination to assess the current nature and 
etiology of his claimed right hip, right leg and right knee 
disabilities.  The record reflects that the AOJ sent the Veteran 
a letter dated October 6, 2009 informing him that the VA medical 
facility nearest to him was going to schedule him for a VA 
examination.  Thereafter, an examination was scheduled for 
November 5, 2009.  The Board notes that a copy of the exam 
notification letter is not of record.  The Veteran failed to 
report for the scheduled examination.  The Veteran's claims were 
then readjudicated in a December 2009 supplemental statement of 
the case (SSOC).  

Subsequently, the Veteran's representative submitted a July 2010 
statement informing VA that the Veteran had recently been 
released from incarceration.  He explained that the Veteran 
missed the November 2009 VA examination because he had been 
incarcerated at the time, and that the Veteran was willing to 
report for the VA examination that he had missed.  

In view of the particular circumstances of this case, the Board 
finds that there was good cause in the Veteran's failure to 
report for the November 2009 examination.  A remand is therefore 
appropriate in this instance to schedule the Veteran for a new VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should reschedule the Veteran 
for the VA examination that he was 
previously unable to report to.  The claims 
file should be provided to the examiner for 
review, and the examiner should note that 
it has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran has a right hip disability, a right 
knee disability, or a right leg disability 
as a result of a disease or injury in 
service OR whether the Veteran has a right 
knee disability or a right leg disability 
that has been caused or aggravated by a 
right hip disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion 
provided.

2.  Then, the AOL should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was submitted 
since the December 2009 SSOC.  In the event 
that the claims are not resolved to the 
satisfaction of the Veteran, he should be 
provided an SSOC, which includes a summary 
of additional evidence submitted, any 
additional applicable laws and regulations, 
and the reasons for the decision.  After 
the Veteran and his representative have 
been given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


